Citation Nr: 0432830	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  96-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for left ankle 
disability, status post tarsal tunnel release, currently 
evaluated at 10 percent.

2.  Entitlement to an increased evaluation for chronic left 
foot and heel pain, status post arthroscopy for anterior 
spur, currently evaluated at 10 percent.

3.  Entitlement to an increased evaluation for neurological 
involvement of the left lower extremity, currently evaluated 
at 20 percent.

4.  Entitlement to an evaluation in excess of 20 percent for 
left ankle disability and chronic left foot and heel pain 
prior to August 21, 1998.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to July 1993.

The matters of entitlement to an increased evaluation for the 
veteran's foot and ankle disabilities are before the Board of 
Veterans' Appeals (Board) following Board Remands of July 
2000 and July 2003. These matters were originally on appeal 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The matter of entitlement to an evaluation in 
excess of 20 percent for left ankle disability and chronic 
left foot and heel pain prior to August 21, 1998 is on appeal 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The matter of entitlement to individual 
unemployability is on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In July 2004, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The veteran's original service connected disability, chronic 
left heel and ankle pain status post tarsal tunnel release 
and arthroscopy for anterior spur, which was the subject of 
the veteran's appeal in February 1996, has been separated 
into three disabilities by the RO:  (1) left ankle post 
tarsal tunnel release; (2) chronic left foot and heel pain 
status post arthroscopy for anterior spur; and (3) 
neurological involvement of the left lower extremity.  
Therefore, they have been characterized on appeal as 
indicated on the first page of this decision.


FINDINGS OF FACT

1.  The currently assigned 40 percent rating is the maximum 
evaluation assignable for the service-connected left below-
the-knee injury residuals to include left ankle status post 
tarsal tunnel release; chronic left foot and heel pain status 
post arthroscopy for anterior spur; and neurological 
involvement of the left lower extremity.
  
2.  The competent medical evidence of record shows that the 
veteran's service-connected neurological involvement of the 
left lower extremity has been fairly consistent in terms of 
symptomatology since the date of the veteran's discharge from 
service.

3.  The veteran fails to meet the percentage criteria for 
TDIU due to service-connected disabilities; there is no 
evidence of record that shows that the veteran is otherwise 
unemployable.


CONCLUSIONS OF LAW

1. The claim for entitlement to an increased evaluation in 
excess of 10 percent for left ankle disability, status post 
tarsal tunnel release, must be denied by operation of law.  
38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.68, 
4.71a including Diagnostic Code 5271 (2003).

2. The claim for entitlement to an increased evaluation in 
excess of 10 percent for chronic left foot and heel pain, 
status post arthroscopy for anterior spur, must be denied by 
operation of law.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.68, 4.71a including Diagnostic Code 5284 
(2003).

3. The claim for entitlement to an increased evaluation in 
excess of 20 percent for neurological involvement of the left 
lower extremity, must be denied by operation of law.  38 
U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.68, 
4.71a including Diagnostic Code 8521 (2003).

4.  The criteria for the assignment of a 20 percent rating 
for neurological involvement of the left lower extremity 
effective July 14, 1993 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a including 
Diagnostic Code 8521 (2003).

5. The schedular criteria for TDIU due to service-connected 
disabilities have not been met.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's July 2000 and July 2003 Remands, the 
RO requested the names, addresses and approximate treatment 
dates for the veteran's left ankle and foot disabilities 
since October 1999, requested and obtained VA treatment 
records from October 1999, afforded the veteran a VA 
orthopedic examination to assess the severity of the 
veteran's left foot and ankle disabilities, readjudicated the 
claim, and issued supplemental statements of the case.  Based 
on the foregoing actions, the Board finds that the RO 
complied with the Board's July 2000 and July 2003 Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).



VCAA

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

With respect to the issues of entitlement to an increased 
evaluation for left ankle disability, entitlement to an 
increased evaluation for chronic left foot and heel pain, 
entitlement to an increased evaluation for neurological 
involvement of the left lower extremity, and entitlement to 
an evaluation in excess of 20 percent for left ankle 
disability and chronic left foot and heel pain prior to 
August 21, 1998, the Board may proceed at this time without 
reviewing the provisions of the VCAA.  The United States 
Court of Appeals for Veterans Claims has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied for lack of legal merit under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  That court has also held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002). 

With respect to the issue of entitlement to a total rating 
based on individual unemployability, in December 2003, the RO 
sent a letter to the veteran advising him what evidence was 
required to substantiate his claim.  The letter also asked 
the veteran to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining 
and what evidence the veteran still needed to provide.  The 
letter explained that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency.  While the December 2003 notice letter 
did not specifically advise the veteran to provide any 
evidence in his possession that pertains to his claim, he was 
informed to furnish evidence which would establish that his 
service-connected disabilities keep him from obtaining or 
maintaining substantially gainful employment.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  In 
addition the Board notes that the December 2003 notice 
letter, which preceded the February 2004 rating decision, 
satisfies the timing element of the Pelegrini decision for 
the veteran's claim on appeal.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded several 
VA examinations in connection with his claims for increased 
evaluation of his service-connected disabilities.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

Procedural Background

In July 1993 the veteran was discharged from active service 
due to physical disability.  The March 1993 Medical Board 
cover sheet listed left medial calcaneal pain of unknown 
etiology resistance to conservative and surgical treatment as 
the primary diagnosis.  The veteran filed an application for 
compensation immediately upon discharge.

A February 1994 rating decision denied service connection for 
left calcaneal pain but granted postoperative status for left 
ankle surgery for release of tarsal tunnel and left ankle 
arthroscopy for anterior spur and assigned a zero percent 
disability rating effective July 14, 1993.     

A February 1996 letter from the veteran expressing 
disagreement with the February 1994 rating decision was 
properly construed by the RO as a request for an increased 
rating as it was not timely filed to be considered a notice 
of disagreement.  A January 1999 rating decision increased 
the veteran's chronic left heel and ankle pain disability 
evaluation to 20 percent effective July 14, 1993.  In October 
1999, the veteran filed his notice of disagreement with the 
20 percent rating and noted that he had developed a left foot 
disability (fallen metatarsal arch and deformed toe) 
secondary to his left ankle disability.  The veteran 
perfected his appeal in November 1999.

Pursuant to a July 2000 Board Remand, the veteran was 
afforded a VA examination.  The VA examiner noted that the 
disabilities to the left foot and ankle were separate.  A 
March 2001 rating decision essentially split the veteran's 
service connected disability into two disabilities, (1) left 
ankle, status post tarsal tunnel release and (2) chronic left 
heel and arthroscopy for anterior spur.  The RO assigned each 
of the disabilities 10 percent effective from August 21, 
1998.

The veteran was afforded VA examinations in October 1999, 
September 2002, October 2002, and February 2001.  In a 
September 2003 rating decision, the RO granted service 
connection for neurological involvement of the left lower 
extremity and assigned a 10 percent disability rating 
effective October 13, 1999 and 20 percent from February 12, 
2001.

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

As illustrated above, the veteran's original service 
connected disability which was the subject of the veteran's 
appeal in February 1996, has subsequently been separated into 
three separate disabilities:  (1) left ankle status post 
tarsal tunnel release; (2) chronic left foot and heel pain 
status post arthroscopy for anterior spur; and (3) 
neurological involvement of the left lower extremity.  The 
applicable criteria for rating these disabilities are 
contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5284, 
and 8521, respectively.    

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of ankle motion and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  38 C.F.R. § 
4.71a, Plate II states that the normal range of motion for 
the ankle is from zero to 20 degrees on dorsiflexion and from 
zero to 45 degrees on plantar flexion.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  With actual loss of 
use of the foot, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

Under Diagnostic Code 8521, a 40 percent evaluation is 
contemplated where there is complete paralysis with foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
Severe incomplete paralysis warrants assignment of a 30 
percent evaluation, moderate incomplete paralysis warrants 
assignment of a 20 percent evaluation, and a 10 percent 
evaluation is contemplated for mild incomplete paralysis of 
the external popliteal nerve.  38 C.F.R. § 4.71a, Diagnostic 
Code 8521.   

The Board notes that from February 1, 1996 (the date of the 
veteran's request for an increased evaluation for 
postoperative status for left ankle surgery for release of 
tarsal tunnel and left ankle arthroscopy for anterior spur) 
to October 12, 1999, the rating for the veteran's foot/ankle 
disability was 20 percent.  From October 13, 1999 to February 
12, 2001, the combined rating was 30 percent.  

However, since the January 1999 rating is the subject of the 
appeal, and this decision increased the veteran's chronic 
left heel and ankle pain disability evaluation to 20 percent 
effective the date after his discharge from service, the 
Board must evaluate the foot and ankle disabilities to 
determine whether a higher evaluation up to the 40 percent 
rating is warranted from the date of the veteran's discharge. 

The Board notes that the medical evidence of record has shown 
the veteran's service-connected neurological involvement of 
the left lower extremity has been fairly consistent in terms 
of symptomatology since his discharge from service.  

The record indicates that during the September 1993 VA 
examination, the veteran complained of pain with prolonged 
ambulation or activities and numbness on the posterior aspect 
of the medial heel which he reported had persisted since 
surgery.  Upon physical examination, the examiner noted that 
the veteran had decreased sensation just posterior to and 
platar to the 8 cm. curvilinear incision on the posterior 
aspect of the medial malleolus.  

At the October 1999 VA examination the veteran stated that he 
has had a variety of treatments, including orthotics, nerve 
conduction studies, and injections, without any relief.  The 
veteran reported that he was unable to move his small toe and 
complained of a combination of numbness and hypersensitivity 
at the medial aspect of his heel.  The veteran also 
complained of increased aching, throbbing, and stiffness and 
reported increased pain with walking short distances with 
pain radiating up the inside of his lower leg.  Upon physical 
examination, the examiner noted that sensory function was 
intact to pain and light touch with the exception of 
decreased sensation at the left fifth toe and dysesthesia at 
the surface of the medial calcaneus, patellar joint, and 
medial tibial surface.

At the February 2001 VA examination, the examiner noted well-
healed surgical scars along the veteran's medial tarsal 
tunnel region of his left foot which were numb to light 
palpation.  The examiner's impression included mild peroneal 
and posterior tibial strength weakening.  

At the September 2002 VA examination, the veteran reported 
numbness associated at the fifth digit of the left foot.  
Upon physical examination, the examiner noted that there was 
pain along the course of the posterior tibial nerve and 
numbness associated along with the postoperative site of the 
proximal phalanx.

At the October 2002 VA examination, the examiner noted that 
there was patchy hypesthesia to pinprick over the left foot.  
The examiner's impression was chronic left foot pain and 
paresthesias, status post injury in 1989, and status post 
surgical procedures.  The examiner noted that the veteran had 
no definitive objective abnormalities on examination 
indicative of peroneal or tibial neuropathy though the 
pattern of weakness and sensory loss suggested peroneal motor 
dysfunction, peroneal and tibial sensory dysfunction.

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the increase shall be effective from the 
date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).  In 
this case, the Board finds that the severity of the veteran's 
neurological involvement of the left lower extremity has been 
fairly consistent since the date of the veteran's discharge 
from service.  As such, the Board finds that the 20 percent 
disability rating for neurological involvement of the left 
lower extremity should be effective on that date, July 14, 
1993.

The Board must be mindful that the combined rating (see 
Combined Ratings Table at 38 C.F.R. § 4.25) for disabilities 
of an extremity cannot exceed the rating for the amputation 
at the elective level, were amputation to be performed.  For 
an example used within the regulation itself (§ 4.68), the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation at DC 5165.  38 C.F.R. § 
4.68.  As a result, a greater rating for the veteran's left 
foot and ankle disabilities is precluded by the amputation 
rule.  Simply stated, the Board may not award the veteran a 
disability evaluation greater than the disability evaluation 
he would receive if he did not have a left foot (40 percent). 

Because the veteran's combined disability rating for his left 
foot and ankle are now at 40 percent effective July 14, 1993, 
the claims for higher ratings are precluded by operation of 
law.  38 C.F.R. § 4.68.  This is because the combined rating 
for the disabilities of the veteran's left foot and ankle 
cannot exceed the rating for a below the knee amputation, 
which is 40 percent, under DC 5165.

Therefore, the Board finds that effective July 14, 1993, the 
veteran's combined disability rating for his left foot and 
ankle disabilities are at 40 percent; and the claim for 
higher ratings are precluded by operation of law.  38 C.F.R. 
§ 4.68.

TDIU

The veteran contends that he is unable to work due to his 
foot/ankle disability.  

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. See 38 C.F.R. § 3.340, 3.341, 4.16(a).

In the present case, the veteran is service-connected for 
left shoulder impingement with arthritis, evaluated as 10 
percent disabling; left ankle disability, status post tarsal 
tunnel release, evaluated as 10 percent disabling; chronic 
left foot and heel pain, status post arthroscopy for anterior 
spur, evaluated as 10 percent disabling; and neurological 
involvement of the left lower extremity, evaluated as 20 
percent disabling.

The veteran has a combined disability rating of 50 percent.  
See 38 C.F.R. § 4. 25, Table 1.  Thus, he does not meet the 
percentage criteria under 38 C.F.R. § 4.16(a).

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b).

In this case, the RO denied consideration of the veteran's 
TDIU claim on an extraschedular basis on the grounds that the 
evidence failed to show that the veteran was unemployable due 
to his service-connected disabilities.

The veteran's application for TDIU dated in November 2003 
indicates that the veteran attended two years of college and 
has worked for 84 Lumber in construction sales.  In a January 
2004 letter, the veteran stated that he had not been able to 
maintain full time employment for roughly the last three to 
four years and that he was receiving vocational 
rehabilitation (Chapter 31) training to be retrained in a 
field more compatible with his disabilities.  

A Request for Employment Information in Connection with Claim 
for Disability Benefits, completed by the veteran's 
supervisor at 84 Lumber indicated that the veteran was 
employed from November 1995 until September 2001 and that he 
worked as an outside salesman and set his own schedule so 
that he could work at his own pace.   

VA outpatient treatment records indicate that during an 
interview in March 2002 the veteran reported that his usual 
employment pattern during the past three years was full time 
(more than 35 hours per week) but that he had not worked in 
the last 30 days.   

An April 2002 Mental Health Veterans Industries Outpatient 
Note assessed the veteran's performance in a four-week 
computer training class at Goodwill Industries.  The Vocation 
Rehabilitation Specialist noted, "According to both 
[veteran] and trainer, [veteran] is progressing very well and 
is on schedule to complete the training successfully.  ... 
Plan:  upon completion of the computer training classes, 
[veteran] is eligible to participate in a TWE.  [Veteran] has 
been assessed as being ready for competitive employment, and 
will be given the option of pursuing that avenue also.  Will 
meet with [veteran] over the next 2-3 wks to determine 
interest, and to direct the pursue of that interest."

In his November 2003 Statement in Support of Claim, the 
veteran stated that he was currently in the VA Vocational 
Rehabilitation at Trident Technical College for Design 
Graphic Engineering.  On his Application for Increased 
Compensation Based on Unemployability, the veteran indicated 
that his completion date for Design Graphic Engineering was 
December 2004.    

Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  While the Board notes that the veteran 
essentially contends that VA's schedule for rating 
disabilities is insufficient to assign ratings for the 
veteran's service-connected disabilities, it appears that the 
veteran was employable in April 2002.  Further, no competent 
medical professional has indicated that the veteran is 
unemployable due to his service-connected disabilities.  
Accordingly, the veteran is not entitled to a total 
disability rating based on individual unemployability.
                

ORDER

1.  Entitlement to an increased evaluation for left ankle 
disability, status post tarsal tunnel release, currently 
evaluated at 10 percent, is denied.

2.  Entitlement to an increased evaluation for chronic left 
foot and heel pain, status post arthroscopy for anterior 
spur, currently evaluated at 10 percent, is denied.

3.  Entitlement to an increased evaluation for neurological 
involvement of the left lower extremity, currently evaluated 
at 20 percent, is denied.

4.  Entitlement to an evaluation of 20 percent for 
neurological involvement of the left lower extremity prior to 
August 21, 1998 is granted, subject to the legal criteria 
governing payment of monetary benefits.



5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) is denied.



                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



